DETAILED ACTION
	Claims 1-3, 5-7, 9, 10, 13, 14, 19, 20, 22-25, 27, 28, 31 and 32 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species of SEQ ID NOS: 2 and 14 and Enterococcus spp. in the reply filed on 06/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.

Claim Objections
Claims 10 and 20 is objected to because of the following informalities:    
Claim 9 recites “bacterium” (singular) and claim 10 recites “said bacteria” (plural) that should be amended to “said bacterium” for singular/plural agreement.
In claim 20, “said tyrosine decarboxylase encodes one or more proteins selected from” should more properly be recited as “said tyrosine decarboxylase comprised one or more amino acid sequences selected from,” since a protein such as tyrosine decarboxylase does not “encode” a protein but rather has or comprises an amino acid sequence. Claim 20 can only be reasonable interpreted as reciting that the tyrosine decarboxylase is one of SEQ ID NOS: 13-24 such that claim 20 is not considered to be indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a).
Scope of claims
Claim 25 (part (b)), which depends from claim 23, recites a heterologous sequence encoding an aromatic decarboxylase comprising “50 contiguous nucleotides” of one of SEQ ID NOS: 1-12.
Independent claim 32 (part (b)) recites an isolated nucleotide sequence encoding “a dopamine production protein” having a nucleotide sequence comprising “at least 50% contiguous nucleotides” of one of SEQ ID NOS: 1-12. A “dopamine production protein” does not have a specific limiting definition in the specification.  As such, the claim term “dopamine production protein” is not limited to decarboxylases but includes other enzymatic activities such as an enzyme having activity to hydroxylate 4-(2-aminoethyl)benzene-1-ol to dopamine (4-(2-aminoethyl)benzene-1,2-diol)).  Further, the claim language “comprising at least 50% contiguous nucleotides of the sequence of the sequence of” one of SEQ ID NOS: 1-12 is interpreted as meaning that the recited nucleotide sequence has a contiguous stretch of nucleotide bases identical to at least 50% of the length of the fully length of one of SEQ ID NOS: 1-12 due to recitation of the definite article “the” as emphasized.

Analysis
The specification describes polynucleotides identical to SEQ ID NOS: 1-12 that are all described as encoding decarboxylase enzymes having from about 581 to 625 amino acid residues.  “In one aspect of the invention, the invention comprises a nucleic acid (a) encoding an aromatic decarboxylase enzyme that may be capable of L-DOPA decarboxylation in order to  produce dopamine.” Specification, page 36, lines 8-9.
The specification does not describe any specific substitution or truncation mutants of proteins encoded by only “50 contiguous nucleotides” or at “50% contiguous nucleotides” of one of SEQ ID NOS: 1-12, wherein claims 25 and 32 are considered to directly recite proteins specifically encoded by only “50 contiguous nucleotides” (i.e. nucleotides sufficient to encode 16 amino acid residues) or at “50% contiguous nucleotides” of one of SEQ ID NOS: 1-12.  That is, claim 25 reciting “50 contiguous nucleotides” is considered to reference a genus of polynucleotides encoding decarboxylases specifically including decarboxylase species defined by requiring only 16 amino residues of a full-length decarboxylase as encoded by one of SEQ ID NOS: 1-12.  Claim 32 reciting “at least 50% contiguous nucleotides” of one of SEQ ID NOS: 1-12 is considered to reference a genus of polynucleotides that includes fragments of full-length proteins as encoded by one of SEQ ID NOS: 1-12 that are 50% of the length of one of a protein as encoded by one of SEQ ID NOS: 1-12 and do not necessarily have activity as a decarboxylase provided that some other dopamine production activity is present (e.g. hydroxylation activity as discussed above).
“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” “In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.” “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.”
Here, particularly in regards to claim 25, a genus of decarboxylases (as encoded by a polynucleotide) requiring only 16 contiguous amino acid residues as encoded by one of SEQ ID NOS: 1-12 encompasses significant structural variation.  That, the specification describes decarboxylases having from 581-625 amino acid residues which evidences that 16 contiguous amino acid sequences is not sufficient structure to constitute an active decarboxylase enzyme.  The description of decarboxylases having from 581-625 amino acid residues as encoded by one of SEQ ID NOS: 1-12 is not sufficient guidance to reasonably predict the sequences for a representative number of species for the genus of claim 25 requiring only 16 contiguous amino acid residues as encoded by one of SEQ ID NOS: 1-12, as discussed, wherein such 16 contiguous amino acid residues can come from any portion of the amino acid sequences encoded by one of SEQ ID NOS: 1-12.  As such, there is unpredictability regarding what species of proteins (as encoded by a polynucleotide) requiring 16 contiguous amino acid residues as encoded by one of SEQ ID NOS: 1-12 are functional as decarboxylases for dopamine production other than those decarboxylase species specifically enumerated.
In regards to claim 32, again, the specification describes decarboxylases having from 581-625 amino acid residues which evidences that nucleic acid sequences encoding amino acid sequences only 50% of these lengths is not sufficient structure for a decarboxylase or any other dopamine production protein. The description of decarboxylases having from 581-625 amino acid residues as encoded by one of SEQ ID NOS: 1-12 is not sufficient guidance to reasonably predict the sequences for a representative number of species for the genus being fragments of such decarboxylases having only 50% of the amino acid sequence lengths thereof functional as a decarboxylase or other dopamine production enzyme.  
That is, possession of the genera recited in claims 25 and 32, as discussed above, requires some reasonable ability to predict from the disclosure of the specification operability of species of decarboxylase or other dopamine production proteins having only 16 contiguous amino acids as encoded by one of SEQ ID NOS: 1-12 or amino acid residues encoded by 50% contiguous nucleotides of one of SEQ ID NOS: 1-12 as to be truncated by half the length of the full-length proteins encoded by one of SEQ ID NOS: 1-12, respectively. The prior art and other evidence of record, including the disclosure of the specification not disclosing any such species, is not sufficient to allow for an ordinarily skilled artisan at the time of filing to predict the operability of polynucleotides encoding a decarboxylase or other dopamine production protein having the minimal amount of structure encoded by one of SEQ ID NOS: 1-12 as discussed above.  Stated in other words, the specification does not disclose a representative number of a species of the recited genera of decarboxylase or other dopamine production proteins (as encoded by a contiguous portion of one of SEQ ID NOS: 1-12 as discussed), wherein a representative number of species will demonstrate the maximum amount of substitution or truncation that can be applied to any decarboxylase encoded by one of SEQ ID NOS: 1-12 to generate species having decarboxylase or other dopamine production activity requiring only 16 contiguous amino acid residues encoded by one of SEQ ID NOS: 1-12 or amino acid residues encoded by 50% contiguous nucleotides of one of SEQ ID NOS: 1-12,  as discussed above.
	For these reasons, there is unpredictability in performance of certain species representative of the board scope of the clamed genera in claims 25 and 32 other than those specifically enumerated such that one skilled in the art at the time of filing is found not to have been placed in possession of the recited genera outlined above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recites the limitation "said tyrosine decarboxylase" in line 1 of those claims.  There is insufficient antecedent basis for this limitation in the claim.  There is no literal antecedent basis for “said tyrosine decarboxylase” in either of claims 19 and 20 or claim 1 from which claims 19 and 20 depend.  Claim 1 recites “an aromatic decarboxylase”; however, the same cannot be considered to provide inherent antecedent basis to later recitation of “said tyrosine decarboxylase" wherein the genus of aromatic decarboxylases includes decarboxylases other than tyrosine decarboxylase.  As such, it is unclear as to which element “said tyrosine decarboxylase” is making reference, which is considered to be indefinite in view of guidance provided in MPEP 2173.05(e).
Further, regarding claim 19, claim 19 recites “said tyrosine decarboxylase is defined by one or more of” SEQ ID NOS: 1-12 (which are nucleotide sequences) “with 1 or more nucleotide changes or operably linked to a heterologous promoter.”  A tyrosine kinase is understood to be a protein and it is not clear how a protein such as a protein can be “operably linked to a heterologous promoter” that is presumably a polynucleotide.  As such, it is not clear if claim 19 references 1) a molecule having a protein and polynucleotide components covalently linked as to be “operatively linked,” or 2) is attempting to recite that the cell recited in claim 1 contains a polynucleotide having one of SEQ ID NOS: 1-12 (with one or more nucleotide changes) operatively linked to a promoter and encodes a tyrosine decarboxylase.  For these reasons, a person having ordinary skill in the art is unable to reasonably understand how to avoid infringement of claim 19.  See MPEP 2173.02(II).  It is recommended that claim 19 be amended to recite that the cell of claim 1 contains a polynucleotide with a heterologous encoding the aromatic decarboxylase of claim 1. 
Claim 5 recites “the culture media is simulated small intestine media.”  The recitation of “simulated small intestine media” rather than “a simulated small intestine media” indicates that a specific type of media is recited rather than a broader genus.  The specification, page 74 (lines 9-10), states “Every milliliter of sSIM [simulated small intestine media] derives from the digestion of 125 mg of raw undigested dry material,” which further indicates that simulated small intestine media refers to a media with a specific composition.  However, the specification does not describe the “raw undigested dry material” or the method by which such dry material is digested to produce simulated small intestine media as recited in the specification and in claim 5. 
“Simulated small intestine media” is not a well-defined term in the art with an understood meaning.  Villageliu et al. (A microbial endocrinology-based simulated small intestinal medium for the evaluation of neurochemical production by gut microbiota, FEMS Microbiol. Ecology 94 (May 2018): fiy096) (see IDS) having authors who are inventors of the instant application and published shortly before the earliest priority date of the instant application appears to be the first use in the art of the “Simulated small intestinal media (sSIM),” which is reported by Villageliu et al. to be a novel medium first reported by Villageliu et al.  The specification does not reference Villageliu et al.; as such, the recitation of “simulated small intestinal media“ in claim 5 cannot be considered to be limited to the description in Villageliu et al.  As such, “simulated small intestinal media” does not have an established meaning in the art and the specification does not otherwise provide for a definition of “simulated small intestinal media” that establishes how “simulated small intestinal media” is different or narrower than a culture media that simulates a gastrointestinal environment as recited in claim 3 from which claim 5 depends.  For this reason, an ordinarily skilled artisan at the time of filing cannot interpret the metes of bounds of claim 5 so as to understand how to avoid infringement; for example, how infringement of claim 5 can be avoided as compared to avoidance of infringement of claim 3 reciting a broader genus of media that simulates a gastrointestinal environment.  See MPEP 2173.02(II).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
MPEP 608.01(n)(III) provides:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.

Claim 2 depends from claim 1.  Claim 1 recites a method for producing dopamine.  Claim 2 recites “wherein the dopamine is not oxidized,” wherein “the dopamine” has antecedent basis dopamine as produced in claim 1.
Dopamine is a single chemical compound with empirical formula C8H11NO2 with the following structure:

    PNG
    media_image1.png
    221
    267
    media_image1.png
    Greyscale

 The recitation in claim 2 that the “the dopamine is not oxidized” is interpreted as stating that “the dopamine is not another compound that can be considered to be more oxidized than dopamine, for example, dopaquinone.  However, claim 1 already requires dopamine to be dopamine having the structure shown above (or possibly cation thereof) and not be some different compound that is more oxidized.  As such, the recitation in claim 2 that “the dopamine” is not some other compound that is not dopamine does not specify a further limitation of the subject matter claimed in claim 1 wherein claim 1 already requires that “the dopamine” be dopamine and not some other more oxidized compound.  For these reasons, claim 2 does not satisfy a further limitation to the subject matter of claim 1 and therefore does not satisfy the test for proper dependency set forth in MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-10, 19, 20, 22, 27, 28, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Kessel et al. (Gut bacterial tyrosine decarboxylases restrict the bioavailability of levodopa, the primary treatment in Parkinson’s disease, bioRxiv, dio.org/10.1101/356246, Aug. 2018) (see IDS) as evidenced by GenBank, Accession No. MH358385, 2019, www.ncbi.nlm.gov, Yang et al. (Mode of action of the TyrR protein: repression and activation of the tyrP promoter of Escherichia coli, Mol. Microbiol. 52 (2004): 243-56) (see IDS) and Novagen pET System Manual, 8th Ed., 1999.
Van Kessel et al., abstract, teach:
In this study, we identify and characterize gut-associated bacteria in their ability to
decarboxylate L-DOPA (also known as Levodopa or L-3,4-dihydroxyphenylalanine) to
dopamine via the tyrosine decarboxylases, which are mainly present in the class Bacilli.
Although the bacterial tyrosine decarboxylases have a higher affinity for tyrosine compared to
L-DOPA, this does not affect their ability to decarboxylate L-DOPA, nor does any inhibitor
of the human decarboxylase. This study indicates that in situ bioavailability of L-DOPA is
compromised by the gut bacterial tyrosine decarboxylase abundance in Parkinson’s patients.
Finally, we show that the tyrosine decarboxylase abundance in the microbiota at the site of L-DOPA absorption, the proximal small intestine, significantly influences L-DOPA bioavailability in the plasma of rats.

“To verify that the tdc gene [gene encoding tyrosine/aromatic decarboxylase] is solely responsible for L-DOPA decarboxylation in Enterococcus, wild type E. faecalis v583 (EFSWT) was compared with a mutant strain (EFSΔTDC) in which both the tdc gene (tdcA) and tyrosine transporter (tyrP) were deleted, (Figure 2E). Overnight incubation of EFSWT and EFSΔTDC bacterial cells with L-DOPA resulted in production of dopamine in the supernatant of EFSWT but not EFSΔTDC (Figure 2F), confirming the pivotal role of these genes in this conversion.” Van Kessel et al., page 6.
“To test whether the availability of the primary substrate for bacterial tyrosine decarboxylases (i.e., tyrosine) could inhibit the uptake and decarboxylation of L-DOPA, the growth, metabolites, and pH that was previously shown to affect the expression of tdc (Perez et al., 2015), of E. faecium W54 and E. faecalis v583 were analyzed over time. 100 μM L-DOPA was added to the bacterial cultures, whereas approximately 500 μM tyrosine was present in the growth media. Remarkably, L-DOPA and tyrosine were converted simultaneously, even in the presence of these excess levels of tyrosine (1:5 L-DOPA to tyrosine), albeit at a slower conversion rate for L-DOPA (Figure 3A-B).” Van Kessel et al., page 7.
“To further characterize the substrate specificity and kinetic parameters of the bacterial tyrosine decarboxylases, tdc genes from E. faecalis v583 (TDCEFS) and E. faecium W54 (TDCEFM and PTDCEFM) were expressed in Escherichia coli BL21 (DE3) and then purified.” Van Kessel et al., page 7. “Tyrosine decarboxylase-encoding genes from E. faecalis v583 (TDCEFS, accession: EOT87933), E. faecium W54 (TDCEFM, accession: MH358385; PTDCEFM, accession: MH358384) were amplified using Phusion High-fidelity DNA polymerase and primers listed in Table S7. All amplified genes were cloned in pET15b, resulting in pSK18, pSK11 [i.e. an isolated nucleic acid encoding a dopamine production protein], and pSK22, respectively (Table S5). Plasmids were maintained in E. coli DH5α and verified by Sanger sequencing before transformation to E. coli BL21 (DE3). Overnight cultures were diluted 1:50 in fresh LB medium with the appropriate antibiotic and grown to OD600 = 0.7-0.8. Protein translation was induced with 1mM Isopropyl β-D-1-thiogalactopyranoside (IPTG, 11411446001, Roche Diagnostics) and cultures were incubated overnight at 18°C. Cells were washed with 1/5th of 1× ice-cold PBS and stored at −80 °C or directly used for protein isolation.” Van Kessel et al., pages 25-26.
As evidenced by GenBank MH358385, the described tyrosine decarboxylase encoding gene from E. faecium W54 encodes a tyrosine decarboxylase enzyme having 100% identity to SEQ ID NO: 14 as encoded by a gene having about 95% identity to recited SEQ ID NO: 2 as to have 1 or more nucleotide changes relative to recited SEQ ID NO: 2 as recited in claim 19.  Further, as far as the gene sequence described by GenBank MH358385 was expressed in E. coli with expression induced by IPTG such gene is operably linked to a heterologous promoter.  The Novagen pET System Manual, page 7, evidences that genes cloned into a pET-15b expression vector as described by Van Kessel et al. are under the control of a heterologous T7 promoter and lac operator as to have expression inducible by IPTG.  As such, van Kessel et al. disclose the features of claims 1-2, 9-10, 19-20 and 32.
The above is a description of a method of producing dopamine by contacting L-DOPA with an Enterococcus spp. (E. faecium W54) bacterial cell comprising a tyrosine (aromatic) decarboxylase. Fig. 3A shows contact of E. faecium W54 with L-DOPA to produce dopamine.  As far as Van Kessel et al., Fig. 3A, shows quantification of dopamine production by contact of L-DOPA with E. faecium, Van Kessel et al. describe “collecting the dopamine” within the broadest meaning of that term wherein the quantification of dopamine reported in Fig. 3A of van Kessel et al. cannot occur without collecting the same.  For example, Fig. 2F of van Kessel et al. show chromatograph separation of dopamine (DA) of other culture supernatant components such that van Kessel et al. describe that dopamine produced by incubation of an Enterococcus cell with L-DOPA is to be collected.  
The preceding is further a description of “a modified cell having a heterologous nucleotide sequence which includes a dopamine production nucleic acid sequence [i.e. E. coli transformed with pSK11 vector] encoding a tyrosine decarboxylase.  As far as tyrosine decarboxylase is overexpressed in E. coli as described by van Kessel et al., such E. coli expressing vector pSK11 as described by van Kessel et al. is a modified cell with increased dopamine production compared to a corresponding microorganism with no such modification wherein claim 27 does not require any active step of a method be positively performed. The gene sequence describe in GenBank MH358385 encodes a tyrosine decarboxylase having recited SEQ ID NO: 14 and has about 95% sequence identity with recited SEQ ID NO: 2 as to have one or more nucleotide changes relative to recited SEQ ID NO: 2 and operably linked to a heterologous promoter as recited in claim 28.
Regarding claim 31, van Kessel et al., page 6, explain “To rule out that deletion of tyrP [tyrosine transporter, i.e. tyrosine permease] alone could explain the observed result by an impaired L-DOPA import, cell-free protein extracts were incubated with 1 mM L-DOPA overnight at 37[Symbol font/0xB0]C.” As such, van Kessel et al. explain that 1) bacterial cells (including the Enterococcus described by van Kassel et al.) have a tyrosine permease, and 2) that such tyrosine permease is understood to have activity to transport L-DOPA into the cell.  Yang et al. evidences that the “tyrP gene of Escherichia coli encodes a tyrosine specific transporter” such that E. coli inherently has a tyrosine permease including the recombinant E. coli transformed to express the tyrosine decarboxylase gene described in GenBank MH358385.  Claim 31 does not require any tyrosine permease to be heterologous or to be overexpressed.
Regarding claim 22, van Kessel et al., page 25 and Table S6, describe cultivation of Enterococcus bacteria on an enriched beef broth-based medium with L-DOPA, wherein the medium contains pyridoxyal-4-phosphate (i.e. pyridoxal phosphate, PLP). “Other strains listed in Table S5 were grown anaerobically (10% H2, 10% CO2, 80% N2) in a Don Whitley Scientific DG250 Workstation at 37°C in an enriched beef broth based on SHIME medium (Table S6). Bacteria were inoculated from −80°C stocks and grown overnight. Before the experiment, cultures were diluted 1:100 in fresh medium from overnight cultures. L-DOPA, carbidopa, benserazide, or methyldopa were supplemented during the lag or stationary phase depending on the experiment.” Van Kessel et al., page 25.
For these reasons, van Kessel et al. describe and anticipate the features of claims 1, 2, 9-10, 19, 20, 22, 27, 28, 31 and 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 9-10, 19, 20, 22-25, 27, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Kessel et al. as applied to claims 1, 2, 9-10, 19, 20, 22, 27, 28, 31 and 32 above, and further in view of Zhao et al. (Biosynthesis of Tyramine with Permeabilized Recombinant Escherichia Coli Cells Expressing Tyrosine Decarboxylase, J. Chem. Eng. Chin. Univ. 6 (2017): 1364-71).
As discussed above, van Kessel et al. teach contact of wild-type Enterococcus bacteria contacted with L-DOPA to produce dopamine. Van Kessel et al. teach transforming E. coli to express a heterologous gene having about 95% identity with recited SEQ ID NO: 2 and encoding a tyrosine decarboxylase having SEQ ID NO: 14 in order to produce tyrosine decarboxylase.  However, van Kessel et al. do not directly teach contact of such transformed E. coli expressing tyrosine decarboxylase with L-DOPA to produce dopamine and collecting the same as recited in claim 23.
As discussed, van Kessel et al. teach that tyrosine decarboxylase as present in wild-type Enterococcus bacteria can be contacted with L-DOPA to produce dopamine.  Zhao et al., abstract, teach the use of whole cell catalyst expressing a tyrosine decarboxylase to convert tyrosine to tyramine, which is the reaction shown in Fig. 1A of Zhao et al. The cell employed by Zhao et al. is E. coli.  Zhao et al., section 2.2. The E. coli expressing tyrosine decarboxylase taught by Zhao et al. (which is further permeabilized) is contacted with a substrate solution containing 5 mmol tyrosine and 0.1 mmol PLP (pyridoxal phosphate) to produce tyramine.  Zhao et al., section 2.6, page 1366.
Van Kessel et al. do not directly teach contact of such transformed E. coli expressing tyrosine decarboxylase with L-DOPA to produce dopamine and collecting the same as recited in claim 23.  However, van Kessel et al. do teach that whole wild-type Enterococcus bacteria can be contacted with L-DOPA to allow for endogenous tyrosine decarboxylase contained therein to convert L-DOPA to dopamine.  Further, Zhao et al. teach that it is known in the art to employ E. coli expressing a heterologous tyrosine decarboxylase as a whole-cell biocatalyst for converting a substrate of tyrosine decarboxylase to a desired product.  It is noted that tyrosine and L-DOPA are structurally identical except L-DOPA has an additional hydroxy group.  See Van Kessel et al., Fig. 1A.  
Since van Kessel et al. teach that it is desirable to utilize the activity of tyrosine decarboxylase as expressed by the transformed E. coli taught by van Kessel et al., at the time of filing an ordinarily skilled artisan would have been motivated to contact the transformed E. coli expressing the gene described in GenBank MH358385 (encoding a tyrosine decarboxylase having recited SEQ ID NO: 14) with L-DOPA to produce dopamine wherein such dopamine is collected since dopamine is a desired product.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Zhao et al. teach that it is known in the prior art to employ transformed E. coli expressing a heterologous tyrosine decarboxylase as a whole cell biocatalyst to convert a substrate of tyrosine decarboxylase (e.g. tyrosine) to a product wherein tyrosine are L-DOPA are structurally similar.  As such, an ordinarily skilled artisan at the time of filing would have had an expectation of success in employing the transformed E. coli taught by van Kessel et al. (expressing the gene described in GenBank MH358385) in converting L-DOPA to dopamine by contact with L-DOPA and collecting the dopamine wherein the same has the further advantage of not requiring isolation and purification of the expressed tyrosine decarboxylase such that an ordinarily skilled artisan at the time of filing would have been motivated to do the same to achieve the benefit of converting L-DOPA to dopamine.

Claim(s) 1, 2, 3, 9-10, 19, 20, 22, 27, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Kessel et al. as applied to claims 1, 2, 9-10, 19, 20, 22, 27, 28, 31 and 32 above, and further in view of Vimont et al. (Bacteriocin-Producing Enterococcus faecium LCW 44, Frontiers Microbiol. 8 (2017): article 865).
Regarding claim 3, van Kessel et al., page 25 and Table S6, describe cultivation of Enterococcus bacteria on an enriched beef broth-based medium.  Again, van Kessel et al. relates to “the role of microbial metabolism in drug bioavailability, and specifically, that small intestinal abundance of bacterial tyrosine decarboxylase can explain the highly variable L-DOPA dosage regimens required in the treatment of individual Parkinson’s patients” as the same relates to the described Enterococcus bacteria to convert L-DOPA to dopamine in the small intestine.  
Other media for culturing Enterococcus bacteria is known in the art.  Vimont et al. describe culturing of an Enterococcus faecium stain in “Macfarlane broth, mimicking [i.e. simulating] the composition of human intestinal contents” to evaluate the antibacterial activity of the same in a simulated intestinal environment. Vimont et al., abstract, page 5, left col.  “The identification of new enterococcal strains with a high probiotic potential must include rigorous evaluation of their behavior, survival and antimicrobial activity under the physiological conditions of the gastrointestinal tract as well as their safety for such use.” Vimont et al., page 2, left col.  It is noted that the E. faecium W54 taught by van Kessel et al. is a known probiotic strain.  Van Kessel et al., Table S5. 
Van Kessel et al. do not directly teach a culture media that simulates a gastrointestinal environment.  However, Vimont et al. teach that it is known in the prior art to culture E. faecium strains in Macfarlane broth (which is considered to be a culture media that simulates a gastrointestinal environment) to evaluate the function/behavior of E. faecium strains that are present in the gastrointestinal tract.  As such, at the time of filing in addition to contact between the E. faecium W54 strain and L-DOPA in a beef extract broth as taught by van Kessel et al., an ordinarily skilled artisan would have been motivated to evaluate the function of E. faecium W54 to convert L-DOPA to dopamine in other appropriate media including Macfarlane broth since Macfarlane broth more closely mimics the gastrointestinal tract wherein such E. faecium strains are proposed to affect bioavailability of L-DOPA.  That is, since Vimont et al. directly suggest the use of Macfarlane broth to study the behavior of E. faecium strains as found in the gastrointestinal tract, an ordinarily skilled artisan at the time of filing would have been motivated to culture E. faecium W54, as taught by van Kessel et al., in Macfarlane broth to evaluate the ability of the same to convert L-DOPA to dopamine in the gastrointestinal tract to achieve the advantages of more closely simulating the gastrointestinal tract environment that van Kessel et al. proposes that the conversion of L-DOPA to dopamine by Enterococcus strains occurs.

Claim(s) 1, 2, 6, 7, 9-10, 19, 20, 22, 27, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Kessel et al. as applied to claims 1, 2, 9-10, 19, 20, 22, 27, 28, 31 and 32 above, and further in view of Ramya et al. (Herbs containing L-DOPA, Ancient Sci. Life 27 (2007): 50-55).
	Regarding claims 6 and 7, the specification, page 70, line 16, describes that “L-DOPA is provided as a food source or a purified compound.” As such, pure L-DOPA is not considered to be a “food source” as used in the specification.
“To further consolidate the concept that tdc gene abundance in proximal small intestinal microbiota affects peripheral levels of L-DOPA in blood and dopamine/L-DOPA ratio in the jejunal luminal content, male wild-type Groningen rats (n=25) rats were orally administered 15 mg L-DOPA/3.75 mg carbidopa per kg of body weight and sacrificed after 15 minutes (point of maximal L-DOPA bioavailability in rats). Plasma levels of L-DOPA and its metabolites dopamine and DOPAC were measured by HPLC-ED, while relative abundance of the tdc gene within the small intestinal microbiota was quantified by gene-specific qPCR (Figure S5). Strikingly, Pearson r correlation analyses showed that the ratio between dopamine and L-DOPA levels in the proximal jejunal content positively correlated with tdc gene abundance (r= 0.78, R2= 0.61, P value = 0.0001) (Figure 6A), whereas the absolute L-DOPA concentration in the proximal jejunal content was negatively correlated with the abundance of the tdc gene (r= −0.68, R2= 0.46, P value = 0.0021) (Figure 6B).” Van Kessel et al., page 9.
That is, van Kessel et al. disclose oral administration of L-DOPA to rats wherein intestinal microbiota (i.e. cells comprising a tyrosine decarboxylase) contact the L-DOPA and convert the same to dopamine, wherein dopamine is collected from the proximal jejunal (small intestine) as shown in Fig. 6B of van Kessel et al.  As such, the above description of van Kessel et al. meets all of the features of claim 1. 
Van Kessel et al., page 31, states that L-DOPA was administered to rats in water by oral gavage.  Ramya et al. teach that L-DOPA can be obtained from several plant and herbal sources including “L-Dopa is extracted from various mucuna seeds which have reported the yield of L–dopa as 1.9% where as a simple hot water extraction method that gave excellent recovery of L- Dopa (3.1-6.1%) from the seeds of nine species of mucuna.” Ramya et al., page 51, left col. L-DOPA is chemically the same regardless of source.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to administer L-DOPA obtained from any appropriate source to rats as taught by van Kassel et al. with an expectation of success including L-DOPA contained in mucuna seeds or extracts thereof, both of which are considered to be a food source being an herbal or plant source.   

Claim(s) 1, 2, 3, 5, 9-10, 19, 20, 27, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Kessel et al. as applied to claims 1, 2, 9-10, 19, 20, 27, 28, 31 and 32 above, and further in view of Villageliu et al. (A microbial endocrinology-based simulated small intestinal medium for the evaluation of neurochemical production by gut microbiota, FEMS Microbiol. Ecology 94 (May 2018): fiy096) (see IDS).
Regarding claims 3 and 5, van Kessel et al., page 25 and Table S6, describe cultivation of Enterococcus bacteria on an enriched beef broth-based medium.  Again, van Kessel et al. relates to “the role of microbial metabolism in drug bioavailability, and specifically, that small intestinal abundance of bacterial tyrosine decarboxylase can explain the highly variable L-DOPA dosage regimens required in the treatment of individual Parkinson’s patients” as the same relates to the described Enterococcus bacteria to convert L-DOPA to dopamine in the small intestine.  
Other media for culturing Enterococcus bacteria is known in the art.  Villageliu et al., abstract, teach:
“While the capacity for bacteria to produce neurochemicals has been recognized for decades, the
degree to which this occurs in the environment of the gastrointestinal tract is still poorly understood. By combining techniques used in analytic chemistry, food science and environmental microbiology, a novel culture-based method was developed which generates a medium utilizing animal feed which resembles the contents of the small intestine. The usage of this medium allows for the in vitro growth of bacteria native to the gastrointestinal tract in an environment that is reflective of the small-intestinal host-based milieu. We describe a detailed protocol for the preparation of this medium and the quantification of neurochemicals by microorganisms grown therein. Catecholamines including dopamine and its precursor L-3,4-dihydroxyphenalanine (L-DOPA) as well as biogenic amines including tyramine and its precursor tyrosine, serve as prototypical examples of neurochemicals that are quantifiable with the methods described herein.”
The medium describe by Villageliu et al. is named “Simulated small intestinal media (sSIM) is a medium developed to evaluate the potential for bacteria to produce neurochemicals in an in vitro environment that approximates the in situ environment.” Villageliu et al., page 2, left col. The sSIM media taught by Villageliu et al. is used to culture Enterococcus faecium as shown in Fig. 4 and related text of Villageliu et al.
Van Kessel et al. do not directly teach a culture media that simulates a gastrointestinal environment.  However, Villageliu et al. teach that it is known in the prior art to culture E. faecium strains in sSIM to evaluate the function/behavior of E. faecium strains that are present in the gastrointestinal tract.  As such, at the time of filing in addition to contact between the E. faecium W54 strain and L-DOPA in a beef extract broth as taught by van Kessel et al., an ordinarily skilled artisan would have been motivated to evaluate the function of E. faecium W54 to convert L-DOPA to dopamine in other appropriate media including sSIM since sSIM more closely mimics the gastrointestinal tract wherein such E. faecium strains are proposed to affect bioavailability of L-DOPA.  That is, since Villageliu et al., abstract, directly suggest the use of sSIM to study the behavior of E. faecium strains as found in the gastrointestinal tract to produce neurochemicals including dopamine from L-DOPA, an ordinarily skilled artisan at the time of filing would have been motivated to culture E. faecium W54, as taught by van Kessel et al., in sSIM to evaluate the ability of the same to convert L-DOPA to dopamine in the gastrointestinal tract to achieve the advantages of more closely simulating the gastrointestinal tract environment that van Kessel et al. proposes that the conversion of L-DOPA to dopamine by Enterococcus strains occurs.
It is noted that Villageliu et al., page 8, left column, describe “E. faecium isolates ML1085, ML1087 and ML1089 had distinct and reproducible chromatographic differences including variation in the capacity to utilize tyrosine and produce tyramine.” Villageliu et al. do explicitly describe E. faecium converting L-DOPA to dopamine where Fig. 3 describes sSIM media as containing 80 µM or less of L-DOPA and as much as 4 mM of tyrosine.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a naturally-occurring nucleic acid molecule. This judicial exception is not integrated into a practical application because the claims do not recite any limitations that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements other than a natural product exception.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
	Claim 1 is directed towards a composition of matter such that step 1 is yes.  GenBank, Accession No. MH358385, 2019, www.ncbi.nlm.gov, evidences that the naturally-occurring chromosome of Enterococcus faecium strain has a gene (i.e. nucleic acid molecule) encoding a tyrosine decarboxylase or dopamine production protein with greater than 90% sequence identity to recited SEQ ID NO: 2. 
	Since the natural product recited in claim 32 is naturally occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” There is no indication that isolation of nucleic acid being a gene (including a chromosome) as described in GenBank MH358385 imparts any markedly different characteristic relative to the naturally-occurring chromosome of Enterococcus faecium.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
The only additional feature recited in claim 32 is “isolated”; however, any isolation or purification of a natural product does not integrate the naturally-occurring product into a practical application since the isolated nucleic acid recited in claim 32 does not recite apply or use the judicial exception (i.e. the natural-product gene) in any particular way.
Regarding Step 2B for claims 1-4 and 9, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, claim 32 recites no additional elements other than an isolated natural product as discussed.  Any isolation or purification of a natural product does not amount to significantly more than the judicial exception concerning natural products.  As such, Step 2B is answered in the negative and claim 32 as directed towards a judicial exception.   
The claim is directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-7, 9-10, 19, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,357,803 B2 in view of van Kessel et al. (Gut bacterial tyrosine decarboxylases restrict the bioavailability of levodopa, the primary treatment in Parkinson’s disease, bioRxiv, dio.org/10.1101/356246, Aug. 2018) (see IDS) as evidenced by GenBank, Accession No. MH358385, 2019, www.ncbi.nlm.gov.
The patented claims recite
1. A method for treating an animal, human, or fish subject with gut inflammation and/or need for gut health with a probiotic strain capable of producing neurochemicals in the gut of the animal, human, or fish subject, comprising:
administering to the animal, human, or fish subject a therapeutically effective amount of at least one probiotic strain and a precursor of the neurochemical, wherein the neurochemical comprises dopamine, and wherein the precursor of the neurochemical comprises L-DOPA.
2. The method of claim 1, further comprising:
administering to the subject a therapeutically effective amount of the precursor of the neurochemical, wherein the neurochemical is in need of production in the gut of the subject, wherein the probiotic strain and the precursor of the neurochemical are administered orally to the subject.
4. The method of claim 1, wherein said probiotic strain is a probiotic bacterial strain, wherein the precursor of the neurochemical is L-DOPA, and wherein the therapeutically effective amount of L-DOPA is from about (0.01 kg L-DOPA/metric ton feed) to about (30 kg L-DOPA/metric ton feed).
5. The method of claim 4, wherein said probiotic bacterial strain is an Enterococcus spp. or a Vagococcus spp.
7. The method of claim 2, wherein said neurochemical is dopamine, wherein the precursor of the neurochemical is L-DOPA, and wherein a co-factor for the production of dopamine is pyridoxal phosphate.
11. The method of claim 1, the method further comprising a food source that is an herbal, plant source, or fermentation product and wherein the precursor of the neurochemical is L-DOPA.

	The recitation in the patented claims of administering to an animal/human/fish subject a Enterococcus spp. probiotic strain and a neurochemical being L-DOPA is considered to be a statement of contacting such Enterococcus and L-DOPA wherein such contacting occurs within the subject (i.e. within gastrointestinal tract of the subject) to produce dopamine as a result of such contact.  Patented claim 7 is considered to directly indicate that pyridoxal phosphate is administered with the L-DOPA, which can be a food or herbal source as recited in patented claim 11.
	However, the patented claims do not directly indicate the recited Enterococcus probiotic contains an aromatic or tyrosine decarboxylase having a tyrosine decarboxylase enzyme having 100% identity to SEQ ID NO: 14 as encoded by a gene having about 95% identity to recited SEQ ID NO: 2 as to have 1 or more nucleotide changes relative to recited SEQ ID NO: 2 as recited in the pending claims, and collecting produced dopamine.
	Van Kessel et al., page 11, teach “a few enterococcal strains that harbor the tdc gene are marked as probiotics.” “We thank . . . for providing us E. faecium W54 and L.brevis W63.” Van Kessel et al., page 12. As such, Van Kessel et al. is understood as teaching that Enterococcus faecium W54 is a Enterococcus spp. probiotic strain.
	As discussed above, E. faecium W54 contains a bacterial tyrosine decarboxylase gene evidenced by GenBank MH358385 as encoding a tyrosine decarboxylase enzyme having 100% identity to SEQ ID NO: 14 as encoded by a gene having about 95% identity to recited SEQ ID NO: 2 as to have 1 or more nucleotide changes relative to recited SEQ ID NO: 2 as recited wherein such tyrosine activity is responsible for converting L-DOPA to dopamine by E. faecium W54.
	The claims do not directly indicate the recited Enterococcus strain is E. faecium W54.  However, at the time of filing, an ordinarily skilled artisan would have been motivated to utilize any Enterococcus probiotic strain known in the prior art having ability to convert L-DOPA to dopamine within embodiments of the patented claims since the patented claims directly recite that an Enterococcus probiotic strain effective to convert precursor L-DOPA to dopamine be use with includes E. faecium W54 as taught by Van Kessel et al.
	Regarding recitation of “collecting the dopamine” in the pending claims, “the uptake of L-DOPA was quantified in plasma samples from specific pathogen free and germ-free female C57 BL/6J mice after oral gavage with L-DOPA. HPLC-ED analysis revealed higher levels of L-DOPA and its metabolites dopamine and DOPAC (3,4-Dihydroxyphenylacetic acid) in plasma samples of germ-free mice compared to their conventional counterparts (Figure S1). Taken together, the results suggest that TDC is involved in L-DOPA metabolism by gut bacteria, which may, in turn, interfere with L-DOPA uptake in the proximal small intestine.” Van Kessel et al., page 5.
	The above is understood as a description that it is known in the prior art to take plasma samples from animal subjects taking an L-DOPA supplement and quantify the same for L-DOPA and dopamine which is within the broadest reasonable interpretation of “collecting the dopamine.” That is, such dopamine produce by oral gavage with L-DOPA occurs in the gut/small intestine of the subject as described by Van Kessel et al. As such, at the time of filing, an ordinarily skilled artisan would have been motivated to modify embodiments of the patented claims to include collecting plasma samples from the subject and analyzing for L-DOPA and dopamine to determine the extent to which the probiotic is effective at converting L-DOPA to dopamine as taught by Van Kessel et al. as discussed above.

Claims 1, 2, 6-7, 9-10, 19, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 49 of copending Application No. 17/662,188 in view of van Kessel et al. (Gut bacterial tyrosine decarboxylases restrict the bioavailability of levodopa, the primary treatment in Parkinson’s disease, bioRxiv, dio.org/10.1101/356246, Aug. 2018) (see IDS) as evidenced by GenBank, Accession No. MH358385, 2019, www.ncbi.nlm.gov as evidenced by GenBank, Accession No. MH358385, 2019, www.ncbi.nlm.gov.
The rejections of claims 1, 2, 9-10, 19, 20 and 22 as anticipated under 35 U.S.C. 102(a)(1) over van Kessel et al. set forth above are incorporated herein by reference.  In brief, van Kessel et al. teach oral gavage of L-DOPA to mice wherein the “uptake of L-DOPA was quantified in plasma samples from specific pathogen free and germ-free female C57 BL/6J mice after oral gavage with L-DOPA. HPLC-ED analysis revealed higher levels of L-DOPA and its metabolites dopamine and DOPAC (3,4-Dihydroxyphenylacetic acid) in plasma samples of germ-free mice compared to their conventional counterparts (Figure S1). Taken together, the results suggest that TDC is involved in L-DOPA metabolism by gut bacteria, which may, in turn, interfere with L-DOPA uptake in the proximal small intestine.” Van Kessel et al., page 5.  
Van Kessel et al., page 11, teach “a few enterococcal strains that harbor the tdc gene are marked as probiotics.” “We thank . . . for providing us E. faecium W54 and L.brevis W63.” Van Kessel et al., page 12. As such, Van Kessel et al. is understood as teaching that Enterococcus faecium W54 is a Enterococcus spp. probiotic strain.
	As discussed above, E. faecium W54 contains a bacterial tyrosine decarboxylase gene evidenced by GenBank MH358385 as encoding a tyrosine decarboxylase enzyme having 100% identity to SEQ ID NO: 14 as encoded by a gene having about 95% identity to recited SEQ ID NO: 2 as to have 1 or more nucleotide changes relative to recited SEQ ID NO: 2 as recited wherein such tyrosine activity is responsible for converting L-DOPA to dopamine by E. faecium W54.
	Copending claims 1, 4 and 7 recite a composition of a probiotic strain that can be Enterococcus and a precursor of dopamine that can be L-DOPA that is formulated for oral dosage.  In view of the teachings of van Kessel et al., at the time of filing an ordinarily skilled artisan would have been motivated to provide the composition of the copending claims to the mice of van Kessel et al. and to select a probiotic strain being Enterococcus faecium W54 as taught by van Kessel et al. an embodiment “at least one probiotic strain” of copending claim 1.  The copending claims (copending claim 8) directly indicate that the composition thereof is for oral consumption by an appropriate animal and that the probiotic strain is to function to convert L-DOPA to dopamine in view of the teachings of van Kessel et al. which independently teaches that L-DOPA is an immediate precursor to dopamine as converted by probiotic bacteria.  As such, at the time of filing it would have been obvious to apply the composition of the copending claims for its intended purpose which is to be ingested by an animal as indicated in the copending claims (i.e. a composition for oral dosage is necessarily intended for ingestion by a member of the animal kingdom).  Van Kessel et al. directly teach that Enterococcus faecium W54 is a probiotic having ability to convert L-DOPA to dopamine such that at the time of filing an ordinarily skilled artisan would have modified the embodiments of copending claims 1 and 4 to be any appropriate probiotic Enterococcus sp. strain known to produce dopamine from L-DOPA including Enterococcus faecium W54 as taught by van Kessel et al. since some specific strain is required to form an embodiment of the composition of the copending claims.
Upon ingestion of an embodiment composition of the copending claims being Enterococcus faecium W54 and L-DOPA by the mice of van Kessel et al. or other animal, van Kessel et al. directly indicate that contact between the Enterococcus faecium W54 cell and L-DOPA within the gastrointestinal tract of an animal will produce L-DOPA wherein Enterococcus faecium W54 contains a tyrosine decarboxylase having recited SEQ ID NO: 14 and encoded by a gene having about 95% identity with recited SEQ ID NO: 2 as discussed above.  Regarding recitation of “collecting the dopamine” in the pending claims, “the uptake of L-DOPA was quantified in plasma samples from specific pathogen free and germ-free female C57 BL/6J mice after oral gavage with L-DOPA. HPLC-ED analysis revealed higher levels of L-DOPA and its metabolites dopamine and DOPAC (3,4-Dihydroxyphenylacetic acid) in plasma samples of germ-free mice compared to their conventional counterparts (Figure S1). Taken together, the results suggest that TDC is involved in L-DOPA metabolism by gut bacteria, which may, in turn, interfere with L-DOPA uptake in the proximal small intestine.” Van Kessel et al., page 5.
	The above is understood as a description that it is known in the prior art to take plasma samples from animal subjects taking an L-DOPA supplement and quantify the same for L-DOPA and dopamine which is within the broadest reasonable interpretation of “collecting the dopamine.” As such, at the time of filing, an ordinarily skilled artisan would have been motivated to collect plasma samples from any animal or subject digesting L-DOPA and a probiotic strain that converts L-DOA to dopamine and analyzing for L-DOPA and dopamine to determine the extent to which the probiotic strain is effective at converting L-DOPA to dopamine as taught by Van Kessel et al. as discussed above.
Regarding claims 6-7, copending claims 9 and 10 directly state that the dopamine precursor is a food source or an herbal or plant source.  Regarding claim 22, copending claim 7 directly recites that the composition can contain pyridoxal phosphate.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652